Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Due to errors in the previous rejection, previous rejection has been withdrawn and a new rejection has been proposed.
Claims 9 has been amended and currently claims 1-9 and 11-18 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzei , US20140053388 in view of Lezuch, US6279218 and further in view of Compton , US4974274.
Regarding claim 9,  Mazzei discloses at least one fastening element (fastening elements 94 , Fig 5c ); a holding body configured for positioning  at least one fastening element with respect to an engine component of the engine assembly (Element 70, Fig 5c);  the at least one fastening element including; a threaded end section , the threaded end section having an end diameter and configured for engaging a bore of the engine component, a central stem section having a stem diameter, a head section having a head diameter greater than the stem diameter (the fastening element 94, Fig 5c), the holding body including at least one holding opening configured for receiving the stem section (openings 86 , Fig 5c), such that when the stem section is positioned in the at least one holding opening , the at least one fastening element is retained to the holding body in an axial direction of the at least one fastening element.  (Fig 5c)
However, Mazzei does not disclose at least one magnetic element attached to the holding body and configured for fixing the assembly aid to the engine component; the stem diameter smaller than the end diameter, the at least one holding opening having a cross sectional dimension greater than the stem diameter but smaller than the end diameter and the head diameter. 
Lezuch teaches an alignment tool for fastening an engine component having at least one magnetic element 44. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the alignment tool disclosed by Mazzei to have further incorporated at least one magnetic element as taught by Lezuch in order to hold the alignment component against a metallic material. (7:3-12)
Compton teaches a bolt having a central stem portion and a threaded end portion which has a diameter larger than the central stem portion (Fig 5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the bolt disclosed by Mazzei in view of Lezuch to have further incorporated a bolt having the central stem diameter smaller than the end diameter as taught by Compton in order to provide greater retention having two stop surfaces on either sides of the bolt to hold the bolt while being in use.
Furthermore, it would have been an obvious matter of design choice to have further incorporated the stem diameter smaller than the end diameter, the at least one holding opening having a cross sectional dimension greater than the stem diameter but smaller than the end diameter and the head diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 11,  Mazzei in view of Lezuch and further in view of Compton discloses each and every limitation set forth in claim 9. Furthermore, Mazzei discloses the at least one holding opening is shaped as a laterally open through opening. (the shape of the opening 86 , Fig 5a)
Regarding claim 12,  Mazzei in view of Lezuch and further in view of Compton discloses each and every limitation set forth in claim 9. Furthermore, Mazzei discloses the at least one fastening element includes two fastening elements and the holding body is configured for positioning the two fastening elements with respect to the engine component.  (Fig 5c)
Regarding claim 13, Mazzei in view of Lezuch and further in view of Compton discloses each and every limitation set forth in claim 9. Furthermore, Mazzei discloses the least one holding opening includes two holding openings and the holding body includes an intermediate section positioned between the two holding openings (Fig 5c).
However, Mazzei in view of Lezuch and further in view of Compton does not disclose wherein the at least one magnetic element is positioned on the intermediate section. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made incorporated the at least one magnetic element is positioned on the intermediate section., since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding claim 14,   Mazzei in view of Lezuch and further in view of Compton discloses each and every limitation set forth in claim 9. Furthermore, Lezuch teaches the at least one magnetic element includes a plurality of magnetic elements attached to the holding body.  (Fig 2)
Regarding claim 15, Mazzei in view of Lezuch and further in view of Compton discloses each and every limitation set forth in claim 9. However, Mazzei in view of Lezuch does not disclose the holding body is shaped as a circular ring segment. The court has held that the configuration of the claimed invention was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.
Regarding claim 16, Mazzei in view of Lezuch  and further in view of Compton discloses each and every limitation set forth in claim 9.  Furthermore, Mazzei discloses the central stem section having an axial length greater than a thickness of the holding body at the at least one holding opening such that the at least one fastening element is axially movable with respect to the holding body in a given range, while still being retained to the holding body in the axial direction.  (Fig 5c)
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 08/16/22, with respect to the rejection(s) of claim(s)  9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mazzei in view of Lezuch and further in view of Compton .
Allowable Subject Matter
Claims 1-8 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention, the limitations “providing the first engine component and the second engine component, providing an assembly aid that includes a holding body, providing at least one fastening element with a threaded end section, engaging the at least one fastening element with the holding body to retain the at least one fastening element to the holding body, positioning and engaging the at least one fastening element is arranged on the first engine component via the holding body, holding the holding body in an assembly position on the first engine component with at least one magnetic element, fixing the at least one fastening element is fixed to the second engine component to connect the first engine component to the second engine component, and removing the holding body from the first engine component while leaving the at least one fastening element connected to the first engine component and the second engine component” fails to render the claimed invention obvious or anticipated. For instance, US20140053388 discloses an alignment tool which positions plurality of bolt members on a vehicle however ‘3388 does not disclose the method steps claimed. Further search and consideration has failed to result in possible prior art that would render the claimed invention anticipated or obvious. Therefore for the reasons above claim limitations of claims 1-8 and 17-18 have been considered as containing allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723